               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Willie D. James,                     )     C/A No.: 1:18-1839-DCN-SVH
                                      )
                    Petitioner,       )
                                      )
                                      )
       vs.                            )                ORDER
                                      )
 B.M. Antonelli, Warden,              )
                                      )
                    Respondent.       )
                                      )

      Petitioner, proceeding pro se, brought this action requesting a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. Respondent filed a motion to

dismiss on September 4, 2018. [ECF No. 10]. As Petitioner is proceeding pro

se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), advising him of the importance of a motion and of the need

for him to file an adequate response by October 9, 2018. [ECF No. 12].

Petitioner was specifically advised that if he failed to respond adequately,

Respondent’s motion may be granted, thereby ending this case.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Petitioner has failed to respond to the motion. As

such, it appears to the court that he does not oppose the motion. Based on the

foregoing, the undersigned orders Petitioner to advise the court as to whether

he wishes to continue with this case and to file a response to Respondent’s
motion to dismiss by October 29, 2018. Petitioner is further advised that if he

fails to respond, the undersigned will recommend this action be dismissed

with prejudice for failure to prosecute. See Davis v. Williams, 588 F.2d 69, 70

(4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



October 15, 2018                              Shiva V. Hodges
Columbia, South Carolina                      United States Magistrate Judge




                                          2
